Lawrence, Judge:
The merchandise covered by this appeal for a reappraisement consists of antifriction balls imported from England.
The parties hereto have submitted the appeal for decision upon a stipulation of fact wherein it was agreed that, at the time of exportation of the articles before the court, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, at the entered unit value plus cases and packing, as invoiced.
It was further agreed that there was no higher foreign value, as defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)), for such or similar merchandise at the time of exportation of the subject antifriction balls.
Upon the agreed facts, I find that export value, as that value is defined in section 402 (d) of said act (19 U. S. C. § 1402 (d)), is the proper basis for determining the value of the antifriction balls in issue, and that said value is the entered unit value plus cases and packing, as invoiced.
Judgment will be entered accordingly.